Appellant’s application to modify a judgment of separation so as to eliminate therefrom the provision for the payment of alimony was referred to an Official Referee to hear and determine. The application was granted to the extent of reducing the alimony from $25 to $15 a week commencing April 1, 1957, on condition that appellant within a specified time, pay the arrears of alimony for the period from January 1, 1957 to March 31, 1957. The appeal is from the order entered thereon. Order affirmed, without costs. No opinion.
Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeid, JJ., concur.